Citation Nr: 0603464	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.   

2.  Entitlement to service connection for migraine headaches 
as secondary to service connected hypertension.

3.  Entitlement to service connection for a seizure disorder 
as secondary to service connected hypertension.

4.  Entitlement to service connection for a seizure disorder 
as a chronic disability resulting from an undiagnosed 
illness. 

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  The veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied the 
veteran's claims on appeal.  The veteran was informed of the 
RO's decision and this appeal ensued.  

In April 2003, the veteran testified at a videoconference 
hearing at the RO in Huntington, West Virginia concerning the 
issues on appeal.  A copy of the hearing transcript has been 
associated with the claims file.

In a September 2003 decision, the Board denied the veteran's 
claim for service connection for headaches as a chronic 
disability resulting from an undiagnosed illness.  The Board 
also remanded the veteran's claims currently on appeal to the 
RO for additional development.  The case has returned to the 
Board for appellate consideration. 

In a November 2003 statement to the RO, the veteran raised 
the issues of entitlement to service connection for sleep 
apnea as secondary to service connected hypertension and 
seizures and entitlement to service connection for a thyroid 
disorder.  As these issues have not been developed for 
appellate consideration, they are referred to the RO for 
appropriate action. 

(The veteran's application to reopen a claim of service 
connection for migraine headaches, as well as the claims for 
service connection for migraine headaches and a seizure 
disorder, both claimed as secondary to service connected 
hypertension, and a seizure disorder as a manifestation of an 
undiagnosed illness, will be addressed in the remand 
following the order of the decision below.)


FINDING OF FACT

The veteran's hypertension has been well controlled with 
medication and the diastolic pressure has not predominantly 
been 110 or more and the systolic pressure has not 
predominantly been 200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation for hypertension in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I..   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
February 2004.  In particular, the letter informed the 
veteran that to substantiate his increased evaluation claim 
he needed to submit evidence that his service-connected 
hypertension had increased in severity.  The veteran was 
instructed to submit or identify evidence relevant to his 
increased evaluation claim, to include a statement from a 
doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service/personnel medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  In addition, a July 2002 
statement of the case and a October 2005 supplemental 
statement of the case informed the veteran of the scheduler 
criteria used to rate his service-connected hypertension.  
Thus, the discussion contain in the February 2004 letter, as 
well as the substance of information provided in the 
statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his increased evaluation claim. 

Although the February 2004 notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
veteran's claim in January 2002 "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, relevant VA and private 
treatment reports, and sworn testimony and statements of the 
veteran are of record.  In addition, in September 2003, the 
Board remanded the veteran's increased evaluation claim to 
the RO for additional development, namely a VA opinion as to 
whether blood pressure readings contained in the claims 
folder met the scheduler criteria for a higher evaluation.  
The VA opinion was provided in December 2004.  Accordingly, 
under these particular circumstances, the Board finds that VA 
did not have a duty to assist in this regard that remains 
unmet.

II.  Increased Evaluation Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

III  Analysis 

The veteran's hypertension is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under this code, a 10 percent rating is warranted when the 
disability is manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more, or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a 60 percent rating requires diastolic pressure predominantly 
130 or more.

VA outpatient and examination reports, dating from December 
1999 to August 2004 include blood pressure readings of:  
154/106 (May 2000), 138/82 and 124/77 (December 2000), 128/72 
(January 2001), and 139/76 (March 2001).  July 2001 and June 
2004 VA examination and outpatient reports contain blood 
pressure readings of 130/84 and 119/79, respectively.  When 
seen in the VA outpatient clinic in June 2004, a blood 
pressure reading of 119/79 was recorded.  In a December 2004 
opinion, a VA examiner opined, after an entire review of the 
veteran's claims file, to specifically include VA computer 
records from the VA Medical Center (VAMC) in Huntington, West 
Virginia, that from January 2001 through November 2004, the 
veteran's blood pressure was well controlled.  The examiner 
further expounded that there were no systolic or diastolic 
readings that were 200 or 110 or more, respectively, nor were 
there diastolic readings that were predominately 120 or more.  

Based on a review of the above evidence, the Board concludes 
that entitlement to an increased evaluation for service-
connected hypertension is not warranted.  Simply stated, the 
veteran's hypertension is well controlled on medication, and 
the highest blood pressure reading reported during the course 
of the appeal was 154/106, which warrants a 10 percent 
rating.  Because there is no evidence of diastolic readings 
of 110 or more or systolic readings of 200 or more, there is 
no basis for assignment of a higher evaluation.

IV.  Extraschedular consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
hypertension so as to warrant assignment of an increased 
rating on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
hypertension has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for hypertension is denied. 


REMAND

In September 2003, the Board remanded the claims of whether 
new and material evidence had been received to reopen an 
application for service connection for migraine headaches, 
entitlement to service connection for migraine headaches and 
a seizure disorder, both claimed as secondary to service 
connected hypertension, entitlement to service connection for 
a seizure disorder as secondary service-connected 
hypertension, and entitlement to service connection for a 
seizure disorder as a chronic disability resulting from an 
undiagnosed illness to the RO for additional development to 
include, but not limited to, a VA neurological examination to 
determine the exact etiology of any currently present 
migraine headaches and seizure disorder.  Until the Board's 
September 2003, a review of the claims folder reflects that 
correspondence from the veteran to the RO was sent to the 
following address, 415 Victoria Street, Williamson, West 
Virginia 25661.  As such, the Appeals Management Center (AMC) 
sent a letter, dated February 10, 2004, to the veteran at the 
aforementioned address (415 Victoria Street, Williamson, West 
Virginia 25661), and informed him of the development that 
they would be conducting with respect to his claims.  
Thereafter, on July 1, 2004, the Huntington, West Virginia 
VAMC sent a letter to the veteran at a different address, 
P.O. Box 282, Williamson, West Virginia, and informed him of 
his upcoming VA examination on July 15, 2004.  The veteran 
failed to report for the scheduled examination.  A review of 
the claims folder does not reflect that either the AMC's or 
VAMC's February and July 2004 letters to the veteran, 
respectively, were returned by the United States Post Office 
as undeliverable.

While the VAMC informed the veteran in their July 2004 letter 
that his "claim" might be denied if he failed to report for 
the scheduled examination, a review of the claims folder 
reflects that the veteran has not been apprised of the 
provisions of 38 C.F.R. § 3.655(b) (2005), which dictates 
that his service connection claims would be based on the 
evidence of record if he failed to report to the examination 
without good cause (Parenthetically, the Board also observes 
that the July 2002 statement of the case also did not contain 
the provisions of § 3.655(b)).  

A review of the claims folder reflects that at time of the 
VAMC's July 1, 2004 letter to the veteran, which was sent to 
the P.O. Box 282 address, the appellant might have still been 
residing at 415 Victoria Street, Williamson, West Virginia.  
The record reflects that the veteran's most recent address 
for purposes of satisfying the examination request in this 
case is, P.O. Box 282, Williamson, West Virginia (see October 
2005 Supplemental Statement of the Case).  Consequently, the 
veteran should be schedule for another VA neurological 
examination in order to determine the origin or etiology of 
any currently diagnosed migraine headaches and seizure 
disorder. 

As the determination of whether new and material evidence has 
been received to reopen a claim for service connection for 
migraine headaches is predicated on the results of the 
neurological examination requested herein, a Board decision 
at this time would be premature.  Thus, this issue cannot be 
adjudicated by the Board at present and must also be REMANDED 
to the RO for consideration following the action below.

In view of the foregoing, this matter is REMANDED to the RO, 
via the AMC, for the following actions: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The examiner, prior to 
conducting the examination of the 
veteran, should review the claims folder.  
All indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  Based 
on a review of the claims folder and 
after examining the veteran, the examiner 
is asked to answer the following 
questions:

(a)  As to the migraine headaches:  (1) 
Did the veteran's currently diagnosed 
migraine headaches have their onset 
during his period active military 
service?; (2) Was the veteran's currently 
diagnosed migraine headaches caused by 
any incident or event that occurred 
during military service; and (3) Was the 
veteran's currently diagnosed migraine 
headaches either caused or made worse by 
a service- connected disability, to 
specifically include the service- 
connected hypertension?

(b)  As to the seizure disorder:  (1) 
Does the veteran suffer from a seizure 
disorder; (2) If he does, can his seizure 
disorder be associated with a known 
clinical diagnosis and; (3) If his 
seizure disorder can be associated with a 
known clinical diagnosis, provide the 
diagnosis and specify whether:  (a) the 
diagnosed condition had its onset during 
his military service; or (b) was caused 
by an incident that occurred during his 
period of military service, which service 
included service in the Southwest Asia 
theater of operations during the Gulf 
War; or (c) was caused or made worse by a 
service-connected disability, such as 
hypertension? If his seizure disorder 
cannot be associated with a known 
clinical diagnosis, specify whether the 
veteran has objective indications of a 
chronic disability resulting from an 
illness manifested by fatigue, as 
established by history, physical 
examination, and laboratory tests, that 
has either (1) existed for 6 months or 
more; or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?  

Prior to scheduling the examination, the 
RO should advise the veteran of the date, 
time, and location of the scheduled 
examination.  The RO should also advise 
the appellant that failure to report for 
the examination can result in his claims 
being considered on the evidence of 
record under 38 C.F.R. § 3.655(b).  All 
notices to and communications (or efforts 
at communication) with the veteran must 
be documented in the claims folder. 

2.  In the event that the veteran does 
not report for the scheduled VA neurology 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last know address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the following 
claims:  (1) whether new and material 
evidence has been received since the 
previously denied claim of entitlement to 
service connection for migraine 
headaches; (2) entitlement to service 
connection for migraine headaches as 
secondary to the service-connected 
hypertension; (3) entitlement to service 
connection for a seizure disorder as a 
chronic disability resulting from an 
undiagnosed illness; and (4) service 
connection for a seizure disorder as 
secondary to the service-connected 
hypertension.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


